Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0127454 by Maheshawari et al. (Maheshawari) in view of US 2018/0032573 by Jarman et al. (Jarman).
With respect to claim 1, Maheshawari teaches a computer-implemented method comprising: 
accessing a private application programming interface (API) of a first entity; (Paragraph 338, fig. 13 – first entity can be Enterprise systems or other systems with private api endpoint.)
accessing a public API of a second entity; (Paragraph 338 fig. 13 – third party systems with public api endpoint)
establishing a secure gateway with integration points for interfacing with multiple type of computing architectures; (Fig. 13, Fig. 3A , Fig. 1B, Paragraph 6-10, 31-35, 290) – interconnection platform including api gateway allows for interfacing with multiple types of carriers/customers of different networks.  Includes security through, for example, login function 406a)
integrating the private API and the public API with a set of published APIs available at the secure gateway; (Fig. 13, Paragraph 335-338 – api service framework provides for integration of private and public apis such as to enterprise systems, other systems and third party system.  They are access through published apis of the api gateway, such as those demonstrated in fig. 4 APIs 114). 
authenticating a user for access to the secure gateway; (Paragraph 290 login function provides for authentication of a user) and 
providing access to the authenticated user for confidential records using the private API integrated into the gateway. (Fig. 13, paragraph 335-338, Paragraph 290, authenticated user is then authorized to use other API endpoints that can access private apis such as enterprise and other systems  Paragraphs 362-363 include example of accessing confidential records such as payroll information)
While Maheshawari indicates the use of a VPN as part of cloud interconnections (paragraph 44) , Maheshawari does not teach accessing the private api using a first dedicated virtual private network (VPN) and providing access via the first dedicated VPN. Jarman however teaches accessing a private api can include using a dedicated VPN (paragraph 75).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the private api of Maheshawari be accessed through a VPN as disclosed in Jarman.  One would be motivated to have this as it is desirable for improved security in regards to certain data transfer systems, such as in the context of healthcare information as discussed Jarman (Paragraph 23, 75) .
With respect to claim 2, Maheshawari as modified teaches the computer-implemented method of claim 1, further comprising: receiving an authentication request for the secure gateway from the user over a second dedicated VPN. (Maheshawari teaches the authentication request per paragraph 290.  Jarman teaches communciations can occur via VPN per paragraph 75.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second vpn as taught in Jarman.  One would be motivated to have this as it is desirable to improve security using multiple layers of security (Jarman Paragraph 42)
With respect to claim 3, Maheshawari  as modified teaches the computer-implemented method of claim 1, further comprising: receiving an API request from the authenticated user to access the private API, the API request including header parameters and an authentication token; and submitting the authentication token to the first entity over the first dedicated VPN. (Paragraph 49, 290, 299)
With respect to claim 4, Maheshawari  as modified teaches the computer-implemented method of claim 1, wherein a first integration point for the private API includes a dedicated VPN connection for interfacing with a consolidated clinical document architecture (CCDA). (Per the combination of claim 1, Jarman indicates communication can include the use of VPN in conjunction with protocols such as CCDA Paragraph 75)
With respect to claim 5, Maheshawari  as modified teaches the computer-implemented method of claim 4, wherein the confidential records include electronic medical records for a first patient. (Jarman Paragraph 75)
With respect to claim 6, Maheshawari  as modified teaches the computer-implemented method of claim 1, wherein access to the public API is available to the authenticated user based on a subscription to a service provided by the second entity, the subscription associated with the authenticated user. (Paragraph 358 – publish subscribe functionality used for handling requests)
Claims 7-16 are similar in scope to claims 1-6 and are rejected based on the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R LAZARO/Primary Examiner, Art Unit 2455